Appellant asks for a review upon our part of the testimony in this matter, and again insists that there is no direct affirmative testimony showing his guilt, but instead he says that the main witness for the State merely makes the statement that if he swore certain things before the grand jury, then that such testimony was true, and thus incriminates the appellant as a keeper of these unlawful games.
While some of the State's testimony seems to thus come from what might be termed an unwilling witness, nevertheless there also appears testimony herein that appellant sold chips *Page 81 
to be used in these games, that he paid off persons who won in the game, and finally, in the presence of the arresting officers, made final payment to players who were in possession of such chips after the games had been concluded by the raid of the officers.
The single bill of exceptions complains of an argument of the district attorney relative to the disposition of certain companion cases against two other parties charged with participating in this same offense. The qualification to this bill, as well as the record, shows that the remark of the district attorney was based upon testimony first brought out by appellant's attorney, and the complained of remarks seem to have been proper as legitimate argument.
We think the original opinion properly decides this case, and the motion is therefore overruled.